Citation Nr: 9927758	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-29 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Whether the January 29, 1971 rating decision, wherein the 
M&ROC granted entitlement to service connection for residuals 
of a gunshot wound of the right shoulder and neck, Muscle 
Group I, and assigned a 10 percent rating therefor, effective 
May 29, 1970, constituted clear and unmistakable error.  

2.  Whether the September 26, 1996 rating decision, wherein 
the M&ROC assigned a 20 percent rating for residuals of a 
gunshot wound of the right shoulder, Muscle Groups I-II, 
assigned a 20 percent rating for residuals of a gunshot wound 
of the right neck, Muscle Group XXII, and assigned a 10 
percent rating for a disfiguring scar of the right neck from 
a gunshot wound, all effective February 26, 1993, constituted 
clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to May 1970.  

This matter comes to the Board of Veterans" Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) at 
Fort Harrison, Montana.  The veteran had a personal hearing 
on his appeal at the M&ROC in December 1997.  


FINDINGS OF FACT

1.  The M&ROC's decision of January 29, 1971, granting 
entitlement to service connection for residuals of a gunshot 
wound of the right shoulder and neck, Muscle Group I, and 
assigning a 10 percent rating therefor, effective May 29, 
1970, did not contain any kind of error of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  





2.  The rating decision on September 26, 1996, wherein the 
M&ROC assigned a 20 percent rating for residuals of a gunshot 
wound of the right shoulder, Muscle Groups I-II, assigned a 
20 percent rating for residuals of a gunshot wound of the 
right neck, Muscle Group XXII, and assigned a 10 percent 
rating for a disfiguring scar of the right neck from a 
gunshot wound, all effective February 26, 1993, did not 
contain any kind of error, of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, or that the 
result would have been manifestly different but for the 
error.  


CONCLUSIONS OF LAW

1.  The unappealed rating decision of January 29, 1971, 
wherein the M&ROC granted entitlement to service connection 
for residuals of a gunshot wound of the right shoulder and 
neck, Muscle Group I, and assigned a 10 percent rating 
therefor, effective May 29, 1970, did not involve CUE.  38 
U.S.C.A. § 7105 (West 1991);  38 C.F.R. §§ 3.104(a), 3.105(a) 
(1998); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.55, 4.56, 
4.73, Diagnostic Code 5301 (1970).  

2.  The unappealed rating decision of September 26, 1996, 
wherein the M&ROC granted a 20 percent rating for residuals 
of a gunshot wound of the right shoulder, Muscle Groups I-II, 
a 20 percent rating for residuals of a gunshot wound of the 
right neck, Muscle Group XXII, and a 10 percent rating for a 
disfiguring scar of the right neck from a gunshot wound, all 
effective February 26, 1993, did not involve CUE.  38 
U.S.C.A. §§ 5110, 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.104(a), 3.105(a), 3.400 (1998); 38 C.F.R. §§ 4.10, 4.14, 
4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Codes 5301, 5302, 
5322, 7800, (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran sustained a 
right shoulder gunshot wound by hostile fire in the Republic 
of Vietnam in March 1969.  He also sustained a contusion of 
the right apex of the lung and a nerve root injury to C7.  
The bullet entered the right chest.  There was an open 
posterior right chest wound and right neck wound.  There was 
decreased motion of the right arm and right shoulder from a 
muscle injury to the right shoulder.  Chest X-ray showed a 
patchy area of infiltration in the right apex, most likely 
representing residual traumatic pneumonitis.  The back wound 
stayed partially open.  He demonstrated some anesthesia over 
the nerve root segment of about C7 or C8 in the right hand 
and forearm.  

During the course of hospital treatment it was clarified that 
the wound of entrance was in the right posterior shoulder and 
the wound of exit was in the right lateral neck.  He had had 
transient numbness of the right fourth and fifth fingers, 
which was thought to be cervical nerve contusion at C7-8.  
This completely cleared.  A chest X-ray in April 1969 showed 
minimal haziness in the right upper lung field.  There was a 
12 centimeter vertical scar just medial and parallel to the 
medial border of the right scapula.  The wound was well 
healed.  There was a jagged scar over the right neck, the 
medial part of the sternomastoid muscle, which was also well 
healed.  Residual right shoulder weakness was reported.  

In July 1969, the veteran showed full range of motion of the 
right arm with occasional tingling along the ulnar 
distribution.  In September 1969, he complained of right back 
and shoulder pain from the gunshot wound.  Neck pain 
reportedly recurred when he raised his right arm over his 
head.  There was a tendency toward numbness of the fingers.  
The physical examination revealed well healed scars of the 
neck and back, mild tenderness of the right trapezius muscle, 
and full range of motion of the right shoulder.  The 
impression was muscle spasm of the right trapezius.  

A physical profile record in September 1969 noted weakness of 
extension of the right shoulder and winging of the scapula.  
Later in September 1969, a 4 by 7 centimeter scar of the 
anterior posterior triangle of the neck was described.  It 
was expressed that the scar would improve somewhat 
spontaneously and that revision of the scar would be delayed 
until January or February 1970.  

The veteran was hospitalized in February and March 1970 for 
revision of the scar on the right side of his neck.  In April 
1970, he was seen for complaints of pain in the right upper 
back and shoulder.  The physical examination revealed several 
well healed scars, no muscle spasm or tenderness, and full 
range of motion of the right shoulder joint.  The separation 
examination in April 1970 showed right shoulder pain from the 
through and through gunshot wound that entered near the 
shoulder blade and exited from the right neck.  

On a VA examination in October 1970, the veteran was 
described as right handed.  He complained of pain, 
discomfort, stiffness and soreness in the region of the right 
scapula, the right side of the neck, and the right axilla 
after strenuous exercise and in cool to cold weather.  There 
was full range of motion of the right upper extremity at the 
shoulder joint and full range of motion of the right scapula 
with pain, crepitation, or discomfort.  There was obvious 
loss of muscular substance medial to the vertebral border of 
the right scapula. There was no gross evidence of muscular 
weakness.  

There was a vertical scar medial to the vertebral border of 
the right scapula that measured 5 1/2 inches by 1 1/2 inches.  
It was well healed and not adherent.  This was a surgical 
scar where the wound of entrance of the bullet had been 
excised.  There was another scar at the right base of the 
neck, measuring 4 1/2 inches by 3/4 inch that was well 
healed, nonadherent, nontender and not painful.  This was a 
surgical scar where the exit wound was.  There was small scar 
1 1/2 by 1 1/4 inches on the right anterior chest wall in the 
right axillary line between the 7th and 8th ribs that 
apparently was a drainage wound made at the time of surgery.  

The chest wall itself was not otherwise remarkable.  X-ray 
examination of the chest revealed no lung disease.  Residual 
scars from a gunshot wound of the right posterior chest wall 
with no disability was diagnosed.  

By rating decision on January 29, 1971, the M&ROC granted 
entitlement to service connection for residuals of a gunshot 
wound of the right shoulder and neck, rated as 10 percent 
disabling under Diagnostic Code 5301, and for a drain scar of 
the right anterior chest, rated as 0 percent disabling under 
Diagnostic Code 7805.  

On a VA examination in September 1973, the veteran complained 
of periodic pain and stiffness of the neck muscle and under 
the arm.  He described intermittent pain radiating from the 
lower neck posteriorly, around over the top of the right 
shoulder and into the right axilla.  The shoulder felt stiff 
in the morning and loosened up later.  About 3 times a year 
he reportedly experienced a numb sensation along the 
hypothenar eminences of the right hand, without swelling.  
The two gunshot wound scars were 4 by 1 inches and 5 by 1 
inches with the upper neck scar adherent to the subcutaneous 
tissue.  There were no contractures nor deformities noted.  

The paravertebral muscles underlying the lower portion of the 
scar were missing, in the area between the thoracic spine and 
the lateral border of the right scapula.  There was no other 
muscle atrophy or abnormality.  Range of motion of the neck 
was normal.  Range of motion of the right shoulder was 
normal.  The right shoulder girdle was slightly weaker than 
the left.  Right hand gripping action was weaker than the 
left.  There was no neurological deficit apart from 
hypesthesia of scars and a 1/ 2 inch area surrounding the 
scars.  X-ray examination of the right shoulder showed no 
evidence of bone or joint pathology, and the soft tissues 
appeared normal.  The final diagnosis was residuals of a 
gunshot wound of the right neck and posterior shoulder 
girdle.  

By rating decision in October 1973, the M&ROC assigned a 20 
percent rating was assigned for residuals of a gunshot wound 
of the right shoulder and neck, Muscle Groups I and II, 
moderate, under Diagnostic Code 5302, effective September 12, 
1973.  

A report from St. Vincent's Hospital dated in March 1975 
showed that the veteran was seen for complaints of weakness 
of the right hand and tightness of the right shoulder after 
work in reference to the gunshot wound.  His symptoms were 
worse after a fight.  He worked as a carpenter.  Tenderness 
of the posterior rotator cuff of the right shoulder was 
elicited.  Range of motion of the right shoulder was termed 
normal.  There was good scapular control.  Deep tendon 
reflexes and sensation were normal.  Strength was termed 
normal.  The diagnosis was weakness of the shoulder secondary 
to a gunshot wound with tendonitis.  

P. V. T., M.D., reported having examined the veteran in 
January 1977 for complaints of pain in the upper back, neck 
and right arm.  He also complained of numbness in the ulnar 
aspect of the right hand.  There was a possibility of 
ruptured cervical disc, entrapment of the nerve at the elbow 
and injury from the gunshot wound.  On a neurologic 
consultation, no evidence of peripheral entrapment or 
cervical disc herniation was found.  The most likely cause 
for his problems was the previous gunshot wound to the right 
shoulder.  

L. R., M.D., reported in February 1977 that the veteran's 
chief complaint was right elbow pain since August of the 
previous year.  Occasional numbness of the right 4th and 5th 
fingers on rising in the morning was recorded.  He stated 
that his right arm was somewhat weak and that his right hand 
grip was not as good as the left.  It reportedly was hard for 
him to lift heavy objects over his head and hold them there.  
The physical examination revealed that the neck was supple 
with no bruits, a full range of motion, and no spasm or 
tenderness of the paravertebral muscles.  The 
sternocleidomastoid and trapezius muscles were of normal 
strength, bilaterally.  

There was some winging of the right scapula when he put his 
arm out in front of him and this was thought to be due to 
muscle tissue loss rather than muscle weakness.  The amount 
of winging was termed not pronounced.  There was no observed 
atrophy of the arm muscles.  Strength appeared excellent 
except for questionably weak metacarpal phalangeal joint 
extensors.  

Based on electromyogram and nerve conduction testing, these 
extensors reportedly were not truly weak.  Rapid alternating 
movements were done well, bilaterally.  There was slight 
tenderness at the insertion of the triceps muscles.  Tinel's 
signs at the elbow and the wrist were negative.  Sensory loss 
reportedly was inconsistent and no significant sensory loss 
was documented to the physician's satisfaction.  Nerve 
conduction velocity testing failed to reveal any ulnar 
entrapment whatsoever.  All velocities were in the normal 
range.  No significant weakness was detected.  The 
possibility of a cervical disc problem reportedly seemed 
extremely remote.  Pain on extension of the elbow reportedly 
could be seen in median entrapment neuropathies and radial 
entrapment neuropathies at the elbow but there reportedly 
should have been some weakness, which the veteran did not 
have.  

By rating decision in June 1977, the M&ROC continued the 20 
percent rating for residuals of the gunshot wound of the 
right shoulder and neck.  This rating was affirmed in 
November and December 1989.  

A. M., P.T. (physical therapist), reported in April 1993 that 
the veteran was seen after a fall in March 1993 when he fell 
backwards onto his shoulder and neck.  Before the fall, he 
stated that he had stiffness and soreness around the right 
armpit from the gunshot wound and had difficulty raising his 
right arm above the shoulder.  Once in a while he reportedly 
had decreased sensation in the right arm and weaker right 
hand grip.  Shoulder strength was also reportedly weaker.  
After the fall, the right arm reportedly went totally numb.  
He complained of a lot of pain on using the right arm, 
especially in pushing away motion and shooting pains.  

He described increased weakness and when his right arm was 
hurting he felt all right arm strength was gone.  He used 
muscle relaxers to sleep.  On range of motion, it was stated 
that 10 percent of cervical spine extension caused pain.  
Rotation to the right to 35 degrees caused pain at the base 
of the cervical spine.  Right side bending to 20 degrees 
caused pain in the ipsilateral side.  He was not sure if he 
could move his neck better before his fall.  Flexion of the 
right shoulder was painful at 50 degrees with very much pain 
up to 130 degrees and he was unable to flex farther.  

The pain was in the triceps area.  Abduction to 50 degrees 
caused much pain going to 90 degrees maximum.  External 
rotation to 10 degrees and internal rotation to 45 degrees 
gave severe pain in the frontal shoulder and the 
supraspinatus area and a shooting pain in the triceps area.  
The supraspinatus, neck intrinsic, thoracic paraspinal and 
pectoral muscles were tender to palpation.  Sensation was 
intact to light touch.  The assessment was an old gunshot 
wound of the right shoulder and cervical spine arthritis with 
possible herniated nucleus pulposus.  

R. A. N., M.D., Diplomat, American Board of Psychiatry and 
Neurology, reported in April 1993 that the veteran noticed an 
electrical sensation coming from his neck, shoulder and arm 
after the March 1993 fall.  He then started to wake up at 
night with tingling in his right arm.  He began dropping 
things with his right hand.  Neck X-rays were reviewed that 
showed degenerative disc and arthritic changes with anterior 
spurring at C5-6 and C6-7.  Underlying disc herniation had to 
be resolved.  It was stated that the gunshot wound to his 
right shoulder and neck may have caused some ulnar neuropathy 
which would have to be resolved.  The wound was described as 
well healed.  There was atrophy around the exit wound at the 
inferior portion of the trapezius on the right.  Right ulnar 
nerve delays were found that were seen in gunshot wound cases 
such as his.  

Later in April 1993, Dr. N. reported the results of cervical 
spine magnetic resonance imaging (MRI) as showing a protruded 
disc at C5-6, however, the disc was not herniated.  The 
veteran reportedly was not in a position to carry out heavy 
duty work that he had been doing and had to be retrained for 
light duty and sedentary work.  He reportedly would not be 
able to go back into the work force at sustainable levels, as 
is, with his cervical disc problem.  

Clinical records received from D. T., D.C., in July 1993 show 
that the veteran suffered from right shoulder pain after a 
fall in February 1985.  In July 1988, he suffered from right 
forearm and elbow pain after an altercation.  In November 
1988, it was reported that he developed neck and bilateral 
shoulder problems from injuries sustained in a July 1988 
vehicular accident.  

VA outpatient treatment records show that the veteran was 
examined on August 20, 1993, for complaints of right upper 
extremity pain and numbness involving the ulnar aspect of the 
forearm and the last two fingers.  Activity reportedly 
exacerbated the pain followed by subjective weakness that 
prevented heavy lifting and employment activities in his job 
of general contracting.  The right upper extremity showed 
normal bulk and tone.  Right hand grip was 80 percent of 
normal.  Right biceps, triceps and deltoids were normally 
strong.  Finger opposition on the right was termed somewhat 
weak.  

There was decreased pin prick response in the C7 distribution 
on the right.  C8 was also affected.  Deep tendon reflexes 
were termed perhaps slightly diminished at the right biceps.  
A cervical spine MRI showed diffuse disc bulge at C5-6 with 
no evidence of neuroforaminal narrowing or root impingement.  
A somatosensory evoked study reportedly indicated the level 
of injury to be in the vicinity of the brachial plexus.  

VA electromyography and nerve conduction examination for 
right neck and shoulder pain in December 1993 reflected the 
veteran's complaints of right neck and shoulder pain with 
ulnar nerve involvement.  There was decreased muscle bulk, 
decreased sensation in the 4th and 5th fingers on the medial 
palm, reflexes that were +2/4, and decreased strength.  
Normal nerve conduction velocity of the right upper extremity 
was revealed.  There was no evidence of brachioplexus, carpal 
tunnel syndrome or ulnar nerve damage.  Increased polyphasic 
potentials of the rhomboid and supraspinatus muscles was 
interpreted as probably secondary to direct injury.  

VA outpatient treatment records dated later in December 1993 
show that the veteran had scarring and tissue motility 
restriction over the right medial scapular border.  Strength 
was within normal limits in the shoulder and scapular 
muscles.  Range of motion of the cervical spine was severely 
limited on right rotation.  Sensation in the right upper 
extremity was good.  On palpation, there was muscle guarding 
in the parascapular muscles but no muscle spasms.  

On a VA examination in January 1994, a 12-centimeter long by 
2-centimeter wide scar just to the right of the midline at 
approximately T2-8 with loss of muscle in the area was 
revealed.  There was slight winging of the right scapula.  
There was a normal stretch of skin and muscle to the 
trapezius level and then at the anterior border of the 
trapezius muscle at the base of the neck on the right another 
1-11-centimeter long scar approximately 1.5 centimeters wide 
at its widest extended around the base of the neck toward the 
sternocleidomastoid muscle.  There was no limitation of 
motion of the right shoulder or the right elbow.  

There was some reduction in dorsiflexion of the right wrist 
felt to be strictly due to the veteran's occupational status 
as a carpenter.  Flexion and lateral/medial flexion of the 
right wrist and range of motion of the fingers of the right 
hand were termed completely normal.  There was loss of the 
biceps reflex on the right.  Triceps and radial reflexes on 
the right were normal and equal to those on the left.  

Circumferences of the biceps and forearms were bilaterally 
equal.  There was no loss of strength or intrinsic muscle of 
the right hand.  Sensory function examination revealed 
definite loss of sensation along the ulnar distribution from 
the proximal forearm to the fingertips on the right.  The 
right 4th and 5th finger pads had complete loss of sensation.  
The impression was residuals of a gunshot wound of the right 
shoulder and neck with entry in the back medial to the 
scapula and exit wound at the base of the right neck with 
ulnar nerve sensory loss and no motor loss.  

By rating action in March 1994, the 20 percent rating for the 
gunshot wound residuals, right shoulder and neck, Muscle 
Groups I-II, was continued.  

On a VA examination in April 1996, the veteran complained of 
difficulty moving his right arm upwards, and, as a carpenter 
by trade, could not nail upwards.  He stated that he had been 
turning a wheel for physical therapy recommended for his 
right upper extremity and had problems rotating his right arm 
and shoulder in a clockwise direction.  He reportedly could 
move it in a counter-clockwise direction easier.  

Over the years, he stated that he developed problems in his 
right shoulder and arm, stiffness in his neck was getting 
worse, and he awakened every morning with neck pain that he 
had to work out.  He reported having to sleep on two pillows 
to elevate his back and head to be comfortable.  He stated 
that numbness of the right hand and frequency of dropping 
things were increasing.  He stated that he was not losing 
strength in his right hand.  The frequency and intensity of 
morning pain reportedly was increasing.  

The physical examination showed that the scars of the right 
neck and shoulder area were immediately noticeable.  There 
was a six-inch scar that angulated from the posterior to the 
anterior along the base of the lateral side of the right neck 
area.  There was a large depressed scar of six inches to 
eight inches along the side of the medial border of the 
scapula.  There was definite latissimus dorsi loss at that 
point of the scapula.  Forward elevation of the right arm was 
to 180 degrees.  Abduction was to 180 degrees.  He was unable 
to turn the right arm over and push upward.  

External rotation of the right shoulder was termed normal to 
90 degrees.  Internal rotation was only to 65 degrees with 
immediate pain in the low back and neck areas.  He was able 
to flex and extend the neck normally, but left lateral 
turning was to 35 degrees and right lateral turning was to 45 
degrees.  He could bend to the left but with pain, and 
pressure was applied medial and in the right side of the neck 
and only to an angle of 10 degrees.  Right lateral flexion 
was to 15 degrees.  

Neurologically, his right upper extremity was normal.  He had 
no neurologic loss.  Strength of the right hand was normal.  
The cervical spinous area was tender on motion and pressure.  
The impressions were probable early osteoarthritis 
degeneration of the cervical spine, soft tissue scarring 
pressure of the nerves exiting the cervical spine along the 
side of the neck and under the right scapula, latissimus 
dorsi muscle loss secondary to a gunshot wound in the upper 
aspect of the back along the side of the scapula, and 
intermittent nerve pressure, probably secondary to scar 
tissue and pressure from scar tissue.  

X-ray examinations revealed mild disc space narrowing and 
osteophyte formation at C5-6 and C4-5, no bony abnormality of 
the right scapula, and a 1 by 1.5 centimeter lucent defect 
within the right humerus head possibly secondary to a stated 
history of gunshot wound or a normal variant with no 
projectile fragments visible.  

By rating action in September 1996, a separate rating of 20 
percent was assigned for residuals of a gunshot wound of the 
right neck, Muscle Group XXII, under DC 5322, effective from 
February 26, 1993.  This was based on the examination 
findings in April 1996 that showed a muscle injury to Muscle 
Group XXII as directly related to the inservice gunshot 
wound.  In addition, the right neck scar from the gunshot 
wound was rated separately as 10 percent disabling under DC 
7800 based on photographs taken in April 1996.  This rating 
was effective from February 26, 1993.  

In October 1996, the veteran's representative claimed clear 
and unmistakable error (CUE) in the January 1971 rating 
decision under the provisions of 38 C.F.R. § 3.105(a) (1996) 
by the failure to service connect and rate the injury to 
Muscle Group XXII manifested by restricted neck motion and 
the gunshot wound affecting the neck shown by the service 
medical records.  

By rating action in November 1996, the M&ROC denied that the 
January 1971 rating decision involved CUE on the basis 
claimed by the veteran, as specified by his representative.  

The veteran had a personal hearing before a hearing officer 
at the M&ROC in December 1997.  The veteran testified that he 
had had right arm numbness, tingling, numbness of the fingers 
of his right hand, a tendency to drop things, shooting pains 
down his back, and varying strength and weakness of the right 
arm due to residuals of the inservice gunshot wound that had 
not been rated correctly since active service.  He described 
the neck scar that had been revised by plastic surgery in 
1970.  He testified that the muscle damage from the gunshot 
wound affected his entire right shoulder, right arm movements 
and neck movements.  

He specified that, to look to the left, he had to turn his 
whole body as he could not turn his neck.  He described the 
scar of entrance as completely numb.  He felt that he had not 
received the correct rating for residuals of his gunshot 
wound over the previous years.  

VA electroneuromyography in November 1997 showed significant 
electrophysiological evidence suggestive of an isolated 
median nerve compromise at or near the right wrist, 
significant electrophysiological evidence suggestive of a 
lower cervical C6-7 nerve root compromise on the right, 
significant electrophysiological evidence suggestive of a 
lower cervical C6 nerve root compromise on the left, and some 
electrophysiological evidence of a median nerve irritation at 
or near the left wrist.  

VA MRI of the cervical spine in November 1997 revealed 
moderate diffuse hard disc/osteophyte complex, most notably 
at the C5-6 level which appeared to moderately encroach upon 
both neural foramina and mildly encroach upon the thecal sac.  

On a neurologic examination for VA in January 1999, the 
veteran's history was given as a nerve and muscle injury of 
the neck and upper back with intermittent paresthesias in the 
third, fourth and fifth digits of the right hand over many 
years aggravated by extension of the right upper extremity at 
or above the shoulder level and by raising the right arm in a 
flexed position at the elbow at or above the shoulder level.  
He complained of decreased sensation over the 3rd, 4th and 
5th fingers of the right hand.  

He complained of intermittent radiating pain from the right 
medial scapular area to the lateral dorsal trunk, right hip 
and right leg.  He described radiating pain at times from the 
right dorsal scapular region to the right axilla, medial 
brachial region, and ulnar aspect of the right forearm.  The 
painful symptoms were termed brief in duration.  He 
complained of constant achy discomfort in the region of the 
proximal right trapezius and right medial scapular region 
aggravated by use of the right upper extremity.  

The physical examination revealed normal range of motion of 
the cervical spine except for rotation limited to 45 degrees, 
bilaterally, and lateral flexion limited to 20 degrees, 
bilaterally.  There was no cervical spine muscle spasm, 
tenderness, crepitus or bruits.  The extremities were without 
deformity or edema.  Tinel's sign was negative over both 
carpal tunnels and both ulnar grooves.  Some tenderness to 
palpation was elicited over the superior aspect of the right 
trapezius.  Surgical scars over the lower lateral aspect of 
the neck and over the medial aspect of the right scapular 
region were well healed.  

The neurological examination showed that the veteran was 
right handed.  He reported diminished pinprick sensation over 
the proximal dorsal brachial region from the posterior 
axillary line to the mid point of the brachium.  He reported 
decreased pinprick sensation over the radial aspect of the 
right forearm which extended into the hand involving the 
radial half of the hand including the palmar and dorsal 
aspects of the 3rd, 4th, and 5th digits.  There were no other 
sensory deficits.  The motor examination revealed excellent 
strength in all major muscle groups without atrophy or 
fasciculation.  Examination of cranial nerve XI showed that 
the sternocleidomastoid and trapezius functions were intact.  
No pathological reflexes were noted.  Vibratory and position 
senses were intact.  

Nerve conduction studies revealed remote right C7 
radiculopathy most likely representing a residual injury 
resulting from the gunshot wound of the right lower cervical 
region in 1969.  It was noted that a nerve root injury to the 
C7 nerve root was reported in April 1969.  This was confirmed 
by abnormalities on a needle electromyogram which were 
consistent with a remote right C7 nerve root injury.  There 
was normal motor power in the C7 myotome.  He had sensory 
deficits consistent with a right C7 radiculopathy in the 
proximal dorsal brachial region, radial forearm, and third 
digit.  A December 1997 MRI did not reveal evidence of a C6-7 
disc herniation.  

Right tardy ulnar palsy was also diagnosed.  It was stated 
that the numbness and sensory deficits he experienced in the 
right ulnar hand were likely related to a neuropathy 
affecting the right ulnar nerve in the region of the elbow.  
This did not appear to be related to the 1969 gunshot wound 
injury.  There was numbness in the distribution of the right 
ulnar nerve without evidence of motor weakness or 
abnormalities in the ulnar innervated muscles.  

An orthopedic examination for VA in January 1999 indicated 
obvious laceration associated with a gunshot wound at the 
right base of the neck in the subtrapezius area and a long 
jagged wound along the medial aspect of the right scapula.  
Cervical spine rotation was to 40 degrees on the right and 30 
degrees on the left.  Lateral flexion was to 10 degrees on 
the right and 5 degrees on the left.  Forward flexion and 
backward extension were termed 50 percent of normal, 
respectively.  The veteran experienced pain on turning his 
head to the left.  The pain was at the right suprascapular 
area.  He showed normal active and passive range of motion of 
the right shoulder girdle.  Deep tendon reflexes were termed 
2/5 and equal.  Hand grip strength was strong, normal and 
equal, left and right.  

The examiner commented that the damage to the shoulder 
muscles of the right shoulder did not particularly affect the 
use and strength of the right upper extremity.  There 
reportedly was no evidence for nerve damage or loss of use of 
the right upper extremity due to residuals of the gunshot 
wound.  The examiner could find no evidence that any 
disability of the right upper extremity was due to the 
gunshot wound in service as opposed to other cause.  Severe 
degenerative disc disease at C5-6 in the cervical spine with 
marked narrowing and osteophyte formation was felt to be the 
cause of his cervical and shoulder symptoms.  X-rays of the 
right scapula and shoulder joint in internal and external 
rotation were read as normal.  

By rating decision in March 1999, the M&ROC granted service 
connection for remote right upper extremity C7 radiculopathy, 
sensory disturbance (major), and assigned a rating of 20 
percent therefor, under Diagnostic Code 8511-8512, effective 
September 30, 1997.  





Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a), 3.105(a), 
taken together, a rating action is final and binding in the 
absence of clear and unmistakable error.  A decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105;  38 C.F.R. § 3.105(a).

VA regulations provide that "previous determinations which 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

A decision of the RO becomes final in the absence of a timely 
appeal. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(1998).  A claim may be reopened upon a submission of new and 
material evidence and a previous claim may be amended upon a 
showing of clear and unmistakable error (CUE) in the prior RO 
rating decision.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.105 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that CUE is a very specific and rare kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

In Thompson v. Brown, 1 Vet. App. 251 (1991), the Court held 
that a difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not to be of the type of administrative 
reversible error under 38 C.F.R. § 3.105(a).  

Either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find the VA committed administrative 
error during the adjudication process.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Robbie v. Derwinski, 
1 Vet. App. 612, 614-615 (1991).

In order to assert a valid claim of CUE, the claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc).  The Court proposed a three-pronged test to 
determine whether clear and unmistakable error is present in 
a prior determination: (1) either the facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be 'undebatable' and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and (3) a determination that there was 
clear and unmistakable error based upon the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 342, 242, 245 (1994) 
quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  An evaluation of 
the level of disability present includes consideration of the 
functional impairment on the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45.  

The provisions of 38 C.F.R. § 4.55 (principles of combined 
ratings) contemplate principles as to a combination of 
ratings of muscle injuries in the same anatomical segment or 
of muscle injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the arc of 
motion that will govern the ratings: 




(a) Muscle injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, (3) pelvic 
girdle and thigh, (4) leg and foot, will not be combined, but 
instead, the rating for the major group will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according the severity of the aggregate impairment of 
function of the extremity.  

Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving Muscle Groups due to 
gunshot or other trauma are found in 38 C.F.R. § 4.56, which 
provides that slight (insignificant) disability of muscles 
would result from a simple wound of muscle without 
debridement, infection, or effects of laceration.  History 
and complaint would include a service department record of 
wound of slight severity and healing with good functional 
results.  There would be a minimum scar and slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function.  Id.  

A moderate disability of the muscles consists of a through 
and through or deep penetrating wound of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
Objective findings of a moderate disability of the muscle are 
the following: linear or relatively small entrance and (if 
present) exit scars so situated as to indicate a relatively 
short track of the missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus; and definite weakness or fatigue 
in comparative tests.  38 C.F.R. § 4.56(b).  

A moderately severe disability is presented by evidence of a 
through and through or deep penetrating wound by a high 
velocity missile of small size, or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and with intramuscular 
cicatrization.  






Objective findings of a moderately severe wound include the 
following: relatively large entrance and (if present) exit 
scars so situated as to indicate the track of the missile 
through important muscle groups; indications on palpation of 
moderate loss of deep fascia, moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles in comparison to the sound side; and tests of 
strength and endurance of muscle groups involved in 
comparison to the sound side give positive evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56(c).  

Severe muscle disability consists of through and through or 
deep penetrating wounds due to a high-velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should be similar 
to moderately severe muscle injury, but in an aggravated 
form.  Objective findings should include extensive ragged, 
depressed and adherent scars so situated as to indicate wide 
damage to the muscle groups in the track of the missile.  X-
rays may show retained metallic foreign bodies, and palpation 
should show moderate or extensive loss of deep fascia or 
muscle substance, with soft or flabby muscles in the wound 
area.  Adaptive contraction of an opposing group of muscles, 
if present, indicates severity, as does adhesion of a scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone is normally protected by 
muscle.  38 C.F.R. § 4.56(d).  

Muscle Group I involves the extrinsic muscles of the shoulder 
girdle whose functions include upward rotation of the scapula 
and elevation of the arm above the shoulder level.  The 
disability ratings for moderate, moderately severe, and 
severe MG I disabilities of the major arm are 10, 30, and 40 
percent respectively.  38 C.F.R. § 4.73, Diagnostic Code 
5301.  


Muscle Group II constitutes the extrinsic muscles of shoulder 
girdle, consisting of the pectoralis major II (costosternal), 
latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi), pectoralis minor, and rhomboid, whose functions 
include depression of the arm from vertical overhead to 
hanging at the side, downward rotation of the scapula, and 
forward and backward swing of the arm.  The disability 
ratings for moderate, moderately severe, and severe MG II 
disabilities of the major arm are 20, 30, and 40 percent 
respectively  38 C.F.R. § 4.73, Diagnostic Code 5302.  

Diagnostic Code 5322 encompasses lateral, supra and 
infrahyoid muscles, which are muscles of the front of the 
neck (Group XXII), including (1) the trapezius I (clavicular 
insertion); (2) sternocleidomastoid; (3) the "hyoid" 
muscles; (4) sternothyroid; and (5) digastric.  The functions 
of these muscles include rotary and forward movements of the 
head; respiration; and deglutition.  A 10 percent evaluation 
under Diagnostic Code 5322 is classified as a moderate muscle 
injury of the neck affecting function.  A 20 percent 
evaluation constitutes a moderately severe muscle injury of 
the neck affecting function.  

Under Diagnostic Codes 8510 (pertaining to the upper 
radicular nerve group, fifth and sixth cervicals), 8511 
(pertaining to the middle radicular nerve), 8512 (pertaining 
to the lower radicular nerve group), and 8513 (pertaining to 
all radicular groups), a 20 percent evaluation is warranted 
under each code for mild incomplete paralysis involving the 
major or minor upper extremity.  A 30 percent rating is 
warranted for moderate incomplete paralysis involving the 
minor upper extremity, and a 40 percent evaluation is 
warranted for moderate incomplete paralysis involving the 
major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 
8510, 8511, 8512 and 8513.  

Diagnostic Code 8511 provides for complete or incomplete 
paralysis of the middle radicular group, involving adduction, 
abduction, and rotation of the arm, flexion of the elbow, and 
extension of the wrist.  38 C.F.R. § 4.124a.  





Diagnostic Code 8512 provides for complete or incomplete 
paralysis of the lower radicular group, involving all 
intrinsic muscles of the hand and some or all flexors of the 
wrist and fingers.  38 C.F.R. § 4.124a.  

Under 38 C.F.R. Part 4, diagnostic code 7800, a 50 percent 
evaluation will be assigned for disfiguring scars of the 
head, face or neck where there is complete or exceptionally 
repugnant deformity of one side of the face or marked or 
bilateral disfigurement.  A 30 percent evaluation is provided 
for severe disfigurement especially if there is a marked and 
unsightly deformity of the eyelids, lips or auricles.  A 10 
percent evaluation is provided for moderate disfigurement. A 
noncompensable evaluation is provided for slight 
disfigurement.  However, when in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, the 50 percent rating may be increased to 80 
percent, the 30 percent evaluation increased to 50 percent, 
and the 10 percent evaluation increased to 30 percent.  38 
C.F.R. Part 4, Diagnostic Code 7800.  

38 C.F.R. § 4.14 cautions that the evaluation of the same 
disability under various diagnoses is to be avoided.  The 
regulation points out that disabilities from injuries to the 
muscles, nerves and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate body system for their evaluation.  Both the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  

Generally, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  



Analysis

January 1971 Rating Decision

At the time of the January 1971 rating decision, the 
veteran's gunshot wound residuals were shown to include loss 
of muscle substance in the right scapular region, and 
entrance and exit wound-surgical scars that were well healed, 
nontender and nonadherent.  The exit wound scar of the neck 
was not described in terms of disfigurement.  There was no 
evidence of muscular weakness nor limitation of motion of the 
right upper extremity.  No pain, crepitation or discomfort 
was detected in the right shoulder or the right upper 
extremity.  

At that time the veteran had no complaints of any sensory 
abnormality of the right upper extremity, even though 
anesthesia and occasional tingling had been reported earlier, 
during active service.  Muscle spasms and weakness that had 
been reported during active service resolved.  He also 
reported no neck symptoms such as lost or painful motion.  
The diagnosis on the October 1970 rating examination was no 
disability from the gunshot wound.  

The January 1971 rating of 10 percent was for a moderate 
muscle injury of the right upper extremity, Muscle Group I, 
under Code 5301.  Even though the neck scar was not 
separately rated under Code 7800 at that time, there is no 
evidence that it was more than slightly disfiguring at that 
time, which would not be compensably rated, and not 
substantively change the 10 percent rating assigned.  There 
was no showing of appreciable cervical spine disablement on 
the October 1970 examination.  Symptomatology during active 
service that could have supported a higher rating, especially 
for sensory change, had resolved on the basis of the October 
1970 examination.  

The facts and the law in place at the time of the January 
1971 decision did not support the existence of any disability 
from the injury to Muscle Group XXII.  Even if service 
connection had been technically recognized that this muscle 
injury at that time, a compensable rating would not have been 
supported by the facts and the law.  

Hence, even if service connection had been granted, and even 
if it were erroneous not to have granted service connection 
for a Muscle Group XXII injury at that time, the result would 
not have been manifestly different but for the error.  The 
rating and the effective date therefor would have been the 
same.  

Likewise, a rating to include Muscle Group II on the right 
was not shown to be in order at the time of the January 1971 
rating decision.  Actually, the October 1970 rating 
examination was interpreted as showing that there was no 
disability from the wound.  There was no manifestation of 
more than a moderate injury to Muscle Group I.  The service 
medical records showed that the C7 nerve root was injured 
from the gunshot wound, but no neurologic impairment was 
manifested at the time of the January 1971 rating decision.  

While a noncompensable rating could have been assigned for 
residuals of C7 nerve root injury as well as for the neck 
scar at that time, assuming that not doing so was erroneous, 
on the basis of medical history (of the nerve root injury) 
and manifestations (of the revised neck scar), a material 
change in the outcome because of such error would not have 
ensued.  In this regard, as a matter of rating judgment, it 
could be argued that the neck scar was not more than slightly 
disfiguring, for which a 0 percent rating is assigned under 
Code 7800.  Since the October 1970 examination showed that 
the neck scar was well healed, nontender, nonadherent, and 
nonpainful.  There was no showing during active service or 
upon the October 1970 that would compel a reasonable 
conclusion that the neck scar was at least moderately 
disfiguring.  The scar was not described in terms of 
disfigurement during active service or on that examination, 
and no complaints of disfigurement were presented.  

Hence, the Board finds that, under the facts and the legal 
criteria extant at the time, there was no CUE involved in the 
January 1971 rating decision to assign a 10 percent rating 
for residuals of the gunshot wound, characterized at that 
time as an injury to Muscle Group I under Code 5301.  

Based on the next VA rating examination in September 1973, 
the rating for the gunshot wound was raised to 20 percent 
under Code 5302.  That examination showed weakness of the 
right shoulder girdle, weakness of right hand grip and 
adherence of the neck scar that were not revealed on the 
October 1970 examination.  This higher rating was based on a 
20 percent disability evaluation for a moderate muscle injury 
affecting Muscle Group II.  No other change in the disability 
from the gunshot wound was shown to be present.  In other 
words, no new or additional disability beyond a moderate 
injury to Muscle Group II was shown.  There was no showing of 
nerve damage from the C7 nerve root injury, disability of 
Muscle Group XXII or disfigurement from the neck scar which 
would compel a reasonable conclusion that additional 
compensation was in order at that time.  

Clinical examinations in 1975 and 1977 continued to show 
normal range of motion, normal sensation, no appreciable 
cervical spine dysfunction, and normal strength except for 
weakness of some fingers of the right hand.  The 20 percent 
rating for the muscle injury of the right shoulder was 
continued, and factually covered all demonstrated disability 
from the gunshot wound shown at those times.  

The veteran's argument is, in essence, a disagreement as to 
how the facts were weighed or evaluated at the time of 
issuance of the January 29, 1971 rating decision, and does 
not constitute undebatable error.  He has not submitted 
evidence to show that the correct facts, as they were known 
at the time of the original decision, were not before the 
adjudicator, or that the proper statutory or regulatory 
provisions were misapplied.  

The Board, following a review of the evidence of record at 
the time of the January 29, 1971 rating decision and the 
extant law, cannot conclude that the RO grant of entitlement 
to service connection for residuals of a gunshot wound of the 
right shoulder and neck, Muscle Group I, with assignment of a 
10 percent rating therefor, constituted any error of fact or 
law; that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.


September 1996 Rating Decision

In 1993 and 1994, there were right upper extremity and neck 
complications from an injury from a fall in March 1993.  
Cervical spine extension caused pain and was shown to be 
limited.  Flexion of the right shoulder was painful and 
limited.  Cervical spine arthritis with possible herniated 
nucleus pulposus ensued from the injury.  Possible ulnar 
neuropathy from the gunshot wound was described.  A protruded 
C5-6 disc was detected.  On August 20, 1993, right hand grip 
strength was reduced by 20 percent.  Finger opposition on the 
right was weak.  There was decreased pinprick response in the 
C7 distribution on the right.  A brachial plexus injury was 
indicated.  Decreased muscle bulk, decreased sensation to the 
4th and 5th fingers on the medial right palm, reduced 
reflexes and decreased strength were revealed.  

The VA examination in 1994 showed reduced right wrist 
dorsiflexion attributed to the veteran's carpentry 
occupation, loss of right biceps reflex, and definite loss of 
sensation along the ulnar distribution from the proximal 
forearm to the fingertips on the right.  The April 1996 
examination revealed limitation of motion of the right arm at 
the shoulder, limited and painful lateral flexion and 
rotation (turning) of the cervical spine, tenderness of the 
cervical spine on motion and to pressure, and scarring 
pressure on the nerves exiting the cervical spine, along the 
side of the neck, under the right scapula, and along the side 
of the scapula in the upper back.  It was noted that flexion 
and extension of the cervical spine were normal.  The right 
upper extremity was normal neurologically on that 
examination.  Strength of the right hand was termed normal.  
Color photographs were taken of the surgical scar at the base 
of the right neck.  

The September 1996 rating decision added ratings of 20 
percent for a moderately severe injury to Muscle Group XXII 
and a 10 percent for a moderately disfiguring neck scar based 
on photographic evidence.  The effective date for these 
ratings went back to February 1993.  



Prior to that time, there was no clinical evidence supporting 
more than a slightly disfiguring scar nor any limitation of 
rotation of the neck from the gunshot wound.  It is not 
claimed nor shown that the Muscle Group XXII injury or the 
neck scar was underrated.  

The facts and the law do not support an earlier effective 
date than February 26, 1993, for a moderately severe, or any 
compensably disabling, injury to Muscle Group XXII or a 
moderately disfiguring neck scar.  No additional disability 
from the injuries to Muscle Groups I and II were indicated.  
On the other hand, decreased sensation emanating from the C7 
nerve root injury were manifested on the clinical examination 
in August 1993, for the first time since active service.  

The veteran's argument is, in essence, a disagreement as to 
how the facts were weighed or evaluated at the time of the 
September 26, 1996 rating decision, and does not constitute 
undebatable error.  He has not submitted evidence to show 
that the corrects facts, as they were known at the time of 
the original decision, were not before the adjudicator, or 
that the proper statutory or regulatory provisions were 
misapplied.

The Board, following a review of the evidence of record at 
the time of the September 26, 1996 rating decision and the 
extant law, cannot conclude that the M&ROC assignment of a 20 
percent rating for the residuals of a gunshot wound of the 
right shoulder, Muscle Groups I-II, and 20 percent for 
residuals of a gunshot wound of the right neck, Muscle Group 
XXII, and a 10 percent rating for a disfiguring scar of the 
right neck from a gunshot wound, all effective February 26, 
1993, constituted any error of fact or law; that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.



ORDER

There was no CUE in a rating decision on January 29, 1971, 
wherein the M&ROC granted entitlement to service connection 
for residuals of a gunshot wound of the right shoulder and 
neck, Muscle Group I, and assigned a 10 percent rating 
therefor, effective May 29, 1970.  

There was no CUE in a rating decision on September 26, 1996, 
wherein the M&ROC assigned a 20 percent rating for residuals 
of a gunshot wound of the right shoulder, Muscle Groups I-II, 
assigned a 20 percent rating for residuals of a gunshot wound 
of the right neck, Muscle Group XXII, assigned a 10 percent 
rating for a disfiguring scar of the right neck from a 
gunshot wound, all effective February 26, 1993.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

